Citation Nr: 0400783	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously-declared forfeiture of Department of Veterans 
Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant and her daughter.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from May 1946 to October 1949.  
He died in February 2001.  The appellant is seeking benefits 
as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appeal.

2.  In a decision of May 1977, the VA determined that the 
appellant had forfeited all accrued or future gratuitous 
benefits under laws administered by the VA due to fraud. 

3.  The appellant did not file an appeal of the decision of 
May 1977 within one year of notification.

4.  Evidence received since the May 1977 decision does not 
bear directly and substantially on the specific matter under 
consideration.




CONCLUSIONS OF LAW

1.  The May 1977 decision which determined that the appellant 
had forfeited all accrued or future gratuitous benefits under 
laws administered by the VA due to fraud is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104 (2003).

2.  No new and material evidence has been received since the 
decision of May 1977 which declared forfeiture of VA 
benefits, and the matter has not been reopened.  38 U.S.C.A. 
§§ 5108, 6103(a) (West 2002); 38 C.F.R. §§ 3.156, 3.901 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant concerning certain aspects of claim development. 
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
letters dated in August 2001 and October 2002, as well as the 
statement of the case issued in January 2003 and the 
supplemental statement of the case issued in July 2003, the 
RO explained the basis of the prior forfeiture decision and 
the need for new and material evidence to reopen the claim, 
and explained why evidence submitted since the prior 
determination was not new and material.  With respect to the 
duty to assist, the Board emphasizes that this claim is legal 
in nature.  Therefore, there is no reasonable basis to assist 
the appellant with obtaining VA or private medical records or 
other types of government records.  The appellant has had the 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant. Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620.  Because the 
appellant's claim was received in July 2001, the amended 
regulations are not for application.

Analysis

Review of the claims folder reveals that the veteran had 
service from May 1946 to October 1949.  He filed an original 
application for disability compensation in February 1950.  At 
that time he reported that his marital status was single.  In 
a rating decision of April 1950, the RO granted service 
connection for defective vision rated as 50 percent 
disabling.  The rating was later raised to 90 percent 
disabling effective from July 1959, and as 100 percent 
disabling effective from March 1960.  

In September 1966, the veteran submitted a Declaration of 
Martial Status in which he reported that the appellant was 
his common-law-wife.  It was stated that the appellant had 
previously been married to A.P. in January 1944, but that the 
marriage terminated when he abandoned her in December 1947.  
A joint affidavit from the veteran and the appellant was to 
the effect that they began living together as common law 
spouses in July 1953.  

In August 1971, the RO wrote and requested additional 
documentation, including a completed VA Form 21-686(c) 
(Declaration of Marital Status).  The veteran submitted that 
form in September 1971.  On that form, the only marriage 
listed for the appellant was her marriage to the veteran.  In 
October 1971, the RO wrote to the veteran and stated that 
they could not authorize compensation based on recognition of 
the appellant as his spouse because a previous form had shown 
that she was married to A.P, and that marriage had not been 
dissolved.  The veteran subsequently wrote in March 1972 that 
the application to recognize the appellant as his wife should 
be granted because her former husband should be presumed 
dead.  He submitted an affidavit from siblings of the former 
spouse which was to the effect that that the former spouse 
had left the appellant in 1947 and that they had neither 
heard from him nor seen him and presumed that he was no 
longer alive.  A marriage contract dated in August 1971 
indicates that the appellant and the veteran were married and 
that previously their marital status had been single.  

The RO requested a field examination.  The report shows that 
interviews with the siblings of the appellant's estranged 
spouse A.P. revealed that the former spouse was "very much 
alive" and that he visited every now and then.  The siblings 
stated that they did not know of the affidavit's contents and 
had simply signed it after being asked to do so by the 
appellant.  One of the siblings also stated that he had 
informed the appellant of the whereabouts of her estranged 
spouse A.P.  Another sibling stated that the appellant would 
have known of the whereabouts of the estranged spouse because 
her son had gone back and forth to visit with the estranged 
spouse, and because she had always had contacts with the 
estranged spouse's sisters and brother who had told her of 
his whereabouts.  A deposition given by the estranged spouse, 
A.P., dated in August 1972 is to the effect that he had 
separated from the appellant around 1951 or 1952, but she 
knew very well where he was residing as their son who lived 
with the appellant had visited the estranged spouse.  He also 
stated that an attorney had been sent by the appellant, and 
the attorney told him to keep quiet.

A deposition dated in August 1972 given by the appellant 
shows that she initially made statements to the effect that 
she had not seen the estranged spouse A.P. since they 
separated, and that the estranged spouse's relatives could 
not tell her of his whereabouts.  However, she subsequently 
conceded that she really knew of his whereabouts and could 
see him if she wanted to.  She also admitted that when she 
obtained an affidavit from the estranged spouse's siblings 
they did not know the contents of the affidavit.  

The RO issued an administrative decision in November 1972 
finding that the appellant attempted to secure VA benefits 
through fraudulent means, and recommending consideration of 
forfeiture.  Another field examination was conducted in May 
1973.  A United States Government memorandum from a general 
attorney indicates a conclusion that the evidence did not 
warrant forfeiture consideration against the veteran.  In a 
separate memorandum, however, forfeiture consideration 
against the appellant was recommended.  In July 1974, the 
appellant was notified by a letter from the RO that her claim 
was being referred to the Director of Compensation and 
Pension Service in Washington D.C. for consideration of 
forfeiture based on submission of false of fraudulent 
evidence.   

In May 1977, the Director of VA's Compensation and Pension 
Service issued a decision in which it determined that the 
appellant's fraudulent attempts to obtain VA benefits 
resulted in forfeiture of benefits.  The appellant was 
notified of the decision, but did not file an appeal.  
Therefore, the May 1977 decision is final. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).  A VA benefits claimant who has been the 
subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have that final decision 
reopened upon the presentment of new and material evidence.  
Trilles v. West, 13 Vet. App. 314, 325 (2000).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim." Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

In this case, the appellant's forfeiture of VA benefits was 
premised on fraud.  VA law and regulation provides as 
follows: whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for VA 
benefits (except laws pertaining to insurance benefits) shall 
forfeit all rights, claims, and benefits under all VA laws 
(except laws pertaining to insurance benefits). 38 U.S.C.A. § 
6103(a); 38 C.F.R. § 3.901(a).  In the May 1977 decision, the 
VA held that there had been forfeiture of benefits, finding 
that the appellant had knowingly submitted false evidence in 
her claim for restoration of death benefits.  In that 
decision, the VA considered the affidavits and written 
statements, a completed Declaration of Marital Status, and 
the report of a VA field investigation with associated 
statements and depositions.

Evidence received since the May 1977 Board decision consists 
of a VA social work service home visit report dated in August 
2000 which shows that the veteran was bedridden and in a 
vegetative state.  In January 2001, the appellant submitted a 
certificate of marriage which indicated that she and the 
veteran had gotten married in August 2000.  The appellant's 
marital status prior to that time was described as being 
widowed.  She also submitted an affidavit dated in August 
2000 which was to the effect that in 1997 she learned that 
her first spouse, A.P, had died.  She subsequently submitted 
a copy of a death certificate dated in September 1997 which 
indicates that A.P died at that time.  

A field investigation report dated in March 2001 indicates 
that the veteran died in February 2001.  A copy of his death 
certificate was subsequently obtained and reflects that the 
date of death was February [redacted], 2001.  

The appellant testified during a hearing held at the RO in 
May 2003.  She stated that she had gotten married to the 
veteran in 1971 and again in 2000.  She stated that she 
contracted the second marriage in the year 2000 because her 
first husband had died by that time.  The appellant's 
daughter testified that the appellant was being honest and 
had nothing to hide.  

Upon review of this evidence, the Board finds that it is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, although the evidence is new in that it was not 
previously of record, none of the evidence bears directly and 
substantially on the specific matter for consideration, i.e., 
whether the appellant knowingly made or conspired to make 
false or fraudulent statements in attempting to secure VA 
benefits such that forfeiture was proper.

The appellant's statements primarily allege entitlement to VA 
dependency and indemnity compensation, asserting that her 
remarriage to the veteran in 2000 should be recognized 
because her first spouse had died by that time.  However, 
that is not relevant to the appellant's previous actions that 
resulted in forfeiture, which is the crux of the issue on 
appeal.  The new evidence submitted does not tend to show 
that she had not made the false statements and had not 
committed the fraudulent acts. Accordingly, the appellant's 
statements fail to establish a current basis for reopening 
the determination.

In conclusion, because the Board finds no new and material 
evidence within the meaning of VA regulation, the matter is 
not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
appeal is denied.


ORDER

As there is no new and material evidence, the previously-
declared forfeiture of VA benefits is not reopened. The 
appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



